Dent, President:
On tbe 2d day of August, 1897, Matthew Mann obtained a writ of error from one of the judges of this Court to a judgment of the circuit court of Greenbrier County in an action at law wherein G. W. Craft was plaintiff and said Matthew Mann was defendant. The petition shows only two grounds of error relied upon, to wit: (1) The verdict was contrary to the law and evidence. (2) The verdict was excessive. Both these were wholly dependent on the evidence. An examination of the record .shows that the evidence was never properly certified or made a part of the record. There is a bill of exceptions copied into the record, but there is no order of the court or clerk filing the same, or making it a part of the record. The final order of the court gave the defendant twenty days in which to prepare a bill of exceptions, but this he apparently failed to do. There is, therefore, nothing in the record to enable this Court to review the grounds of error assigned. Griffifth v. Corrothers, 42 W. Va. 59, (24 S. E. 569). Hence the writ of error must be dismissed, as improvidentlv awarded.

Dismissed.